 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    AARON LAMONT STRIBLING,                            No. 1:18-cv-01061-DAD-BAM (PC)
12                       Plaintiff,
13            v.                                         ORDER DENYING PLAINTIFF’S MOTION
                                                         FOR RECONSIDERATION AND
14    MACHADO, et al.,                                   MISCELLANEOUS MOTION
15                       Defendants.                     (Doc. No. 14)
16

17

18           Plaintiff Aaron Lamont Stribling is a state prisoner proceeding pro se in this civil rights

19   action. On August 10, 2018, the assigned magistrate judge issued findings and recommendations

20   recommending that plaintiff’s application to proceed in forma pauperis be denied and that

21   plaintiff be required to pay the $400.00 filing fee in full to proceed with this action. (Doc. No. 8.)

22   On October 19, 2018, in accordance with the provisions of 28 U.S.C. § 636 (b)(1)(c), the

23   undersigned conducted a de novo review of the case, found that the magistrate judge’s

24   recommendations were supported by the record and proper analysis, and issued an order adopting

25   the findings and recommendations in full. (Doc. No. 13.)

26           On November 5, 2018, plaintiff moved for reconsideration of the October 19, 2018 order

27   adopting the magistrate judge’s findings and recommendations. (Doc. No. 14.) In the alternative,

28   /////
                                                        1
 1   plaintiff asks the court to order the prison where he is currently incarcerated to forward $400.00

 2   from his books to pay the filing fee for this action. (Id. at 1.)

 3                                           LEGAL STANDARD

 4           The court construes plaintiff’s motion for reconsideration as being brought pursuant to

 5   Federal Rule of Civil Procedure 60(b). Rule 60(b)(1) provides that “[o]n motion and upon such

 6   terms as are just, the court may relieve a party. . . from a final judgment, order, or proceeding” for

 7   “mistake, inadvertence, surprise, or excusable neglect,” or “any other reason justifying relief from

 8   the operation of judgment.” Relief under Rule 60 “is to be used sparingly as an equitable remedy

 9   to prevent manifest injustice and is to be utilized only where extraordinary circumstances” exist.

10   Harvest v. Castro, 531 F.3d 737, 749 (9th Cir. 2008) (internal quotations marks and citation

11   omitted) (addressing reconsideration under Rule 60(b)(1)–(5)). The moving party “must

12   demonstrate both injury and circumstances beyond his control.” Id. (internal quotation marks and

13   citation omitted). Further, Local Rule 230(j) requires, in relevant part, that in moving for

14   reconsideration of an order denying or granting a prior motion, a party must show “what new or

15   different facts or circumstances are claimed to exist which did not exist or were not shown”

16   previously, “what other grounds exist for the motion,” and “why the facts or circumstances were

17   not shown” at the time the substance of the order which is objected to was considered.

18           “A motion for reconsideration should not be granted, absent highly unusual

19   circumstances, unless the district court is presented with newly discovered evidence, committed

20   clear error, or if there is an intervening change in the controlling law,” and it “may not be used to
21   raise arguments or present evidence for the first time when they could reasonably have been

22   raised earlier in the litigation.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571

23   F.3d 873, 880 (9th Cir. 2009) (internal quotations marks and citations omitted).

24                                                ANALYSIS

25           Plaintiff is seeking reconsideration of the court’s conclusion that plaintiff is subject to the

26   three strikes bar under 28 U.S.C. § 1915(g). (See Doc. No. 14.) In denying plaintiff’s application
27   to proceed in forma pauperis, the court determined that he had suffered a total of four prior

28   strikes after taking judicial notice of three district court cases and one Ninth Circuit appeal
                                                         2
 1   initiated by plaintiff. (See Doc. No. 8 at 2 n.1.) In each of the district court actions, plaintiff’s

 2   case was dismissed on the ground that it was either frivolous or failed to state a claim. (Id.)

 3   Plaintiff’s appeal to the Ninth Circuit which was counted was dismissed as frivolous. (Id.)

 4           Plaintiff contends that the undersigned incorrectly concluded that he is subject to the three

 5   strikes bar under 28 U.S.C. § 1915(g). (Doc. No. 14 at 1.) In support of his position, plaintiff

 6   relies on a July 11, 2018 order from the Ninth Circuit in Stribling v. Chooljian, 2:18-cv-00266-

 7   CAS-FFM (“Chooljian”), as well as October 11, 2018 findings and recommendations issued by

 8   the magistrate judge in Stribling v. J. Lewis, No. 2:18-cv-00951-KJM-EFB (E.D. Cal.) (“Lewis”).

 9   (See Doc. No. 14 at 2–5.) Presumably, these orders are attached to the pending motion to

10   demonstrate that plaintiff is not subject to the three strikes bar. Plaintiff’s reliance on these prior

11   orders, however, is unavailing.

12           First, the Ninth Circuit’s order in Chooljian was an order that the court previously counted

13   as a strike against plaintiff in its October 19, 2018 order. (Compare Doc. No. 14 at 2, with Doc.

14   No. 8 at 2 n.1.) The order in Chooljian clearly stated, and plaintiff does not meaningfully dispute,

15   that the Ninth Circuit “conclude[d] [that] th[e] appeal [wa]s frivolous.” (Doc. No. 14 at 2.) The

16   court therefore properly concluded that this dismissal counted as a strike under 28 U.S.C.

17   § 1915(g).

18           Second, the findings and recommendations in Lewis also do not require the court to

19   reconsider the conclusion reached in its October 19, 2018 order. In the Lewis findings and

20   recommendations, which were adopted in full by the assigned district judge, Magistrate Judge
21   Edmund Brennan found that one of the cases that he previously relied on when recommending

22   denial of plaintiff’s application to proceed in forma pauperis—Stribling v. Defazio, No. 2:12-cv-

23   2729-JAM-EFB (E.D. Cal.) (“Defazio”)—was a “close call” and “should not qualify as a strike

24   for purposes of § 1915(g).” (Doc. No. 14 at 4.) Magistrate Judge Brennan therefore

25   recommended vacating the previous order in which plaintiff’s application to proceed in forma

26   pauperis had been denied. (Id.)
27           Here, in its October 19, 2018 order, the court counted the dismissal of Defazio as one of

28   four strikes barring plaintiff from proceeding in forma pauperis. (See Doc. No. 8 at 2 n.1.)
                                                         3
 1   However, even if this court were to adopt Magistrate Judge Brennan’s conclusion that Defazio

 2   should not count as a strike, plaintiff is still subject to the three strikes bar under 28 U.S.C. §

 3   1915(g) because three out of the four strikes the court previously relied on properly constitute

 4   strikes. As discussed above, the Ninth Circuit’s order dismissing plaintiff’s appeal in Chooljian

 5   as frivolous counts as a strike. Moreover, plaintiff has two additional strikes: Stribling v. Tobias,

 6   No. 2:16-cv-00399-MCE-EFB (E.D. Cal.) (dismissed on September 2, 2016 for failure to state a

 7   claim); and Stribling v. Chooljian, No. 2:18-cv-00266-CAS-FFM (C.D. Cal.) (dismissed on

 8   January 17, 2018 as frivolous, malicious, or for failure to state a claim upon which relief may be

 9   granted). Thus, regardless of whether the Defazio dismissal constitutes a strike, plaintiff has three

10   additional strikes which bar him from proceeding in forma pauperis in this action.

11           Plaintiff therefore fails to meet the requirements for granting a motion for reconsideration.

12   Indeed, plaintiff’s filing does nothing to alter the assigned magistrate judge’s previous finding,

13   adopted by the undersigned, that plaintiff is subject to the three strikes bar under 28 U.S.C. §

14   1915(g). Accordingly, plaintiff’s motion for reconsideration (Doc. No. 14) will be denied.

15           Next, plaintiff asks the court to “instruct the prison to forward $400 off [his] books to pay

16   for the filing fee.” (Doc. No. 14 at 1.) This request poses several problems. First, plaintiff has

17   not established that he has $400.00 on his books. In his initial application to proceed in forma

18   pauperis, plaintiff indicated that he had $0.00 in his prison trust account. (See Doc. No. 2 at 1–3.)

19   Second, plaintiff does not argue that he has attempted to pay the filing fee or that he has faced

20   obstruction by prison officials when attempting to pay the filing fee. Third, no defendant has
21   been ordered served in this action, and no defendant has yet made an appearance in this action.

22   The court therefore lacks personal jurisdiction over any prison staff at the institution where

23   plaintiff is housed and cannot issue an order requiring them to take any action. Zepeda v. U.S.

24   I.N.S., 753 F.2d 719, 727 (9th Cir. 1983) (“A federal court may issue an injunction if it has

25   personal jurisdiction over the parties and subject matter jurisdiction over the claim; it may not

26   attempt to determine the rights of persons not before the court.”) Fourth, even if the named
27   defendants were served and appeared, plaintiff’s request asks the court to order the prison to

28   forward $400.00 from his books to pay the filing fee in this action, but the prison is not a
                                                         4
 1   defendant in this action. The court therefore lacks the authority to order the prison to take any

 2   action. Fifth, the pendency of this action does not give the court jurisdiction over prison officials

 3   in general. Summers v. Earth Island Inst., 555 U.S. 488, 491–93 (2009); Mayfield v. United

 4   States, 599 F.3d 964, 969 (9th Cir. 2010). The court’s jurisdiction is limited to the parties in this

 5   action and to the viable legal claims upon which this action is proceeding. Summers, 555 U.S. at

 6   491−93; Mayfield, 599 F.3d at 969. For all of these reasons, the court will deny plaintiff’s motion

 7   seeking a court order requiring prison officials to forward $400.00 from his books to pay the

 8   filing fee.

 9           In light of plaintiff’s pro se status, and in order to allow time for plaintiff to receive and

10   comply with this order, the court will extend the deadline for his payment of the filing fee

11   required to proceed with this action.

12                                              CONCLUSION

13           For the reasons set forth above:

14           1.      Plaintiff’s motion for reconsideration (Doc. No. 14) is denied;

15           2.      Plaintiff’s motion seeking an order requiring the prison to forward $400.00 from

16                   his books to pay the filing fee (Doc. No. 14) is denied;

17           3.      Within twenty-one (21) days following service of this order, plaintiff shall pay the

18                   $400.00 filing fee in full to proceed with this action. If plaintiff fails to pay the

19                   filing fee within the specified time, this action will be dismissed; and

20           4.      The matter is referred back to the assigned magistrate for proceedings consistent
21                   with this order.

22   IT IS SO ORDERED.
23
         Dated:     March 19, 2019
24                                                        UNITED STATES DISTRICT JUDGE

25

26
27

28
                                                          5
